Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.          With respect to applicant’s remarks regarding rejected claims on pages 4-6, the examiner respectfully disagrees.  
              New amended limitation “each particle sensor is configured to detect a plurality of different particle sizes in a stream of air passing through a light beam between the light source and the light detector of the particle counter system” has been found in new references of Walls et al. (U.S Pub. No. 2017/0241893), (figure 12 shows particle sensor detecting a plurality of different particle sizes in a stream.   Figure 7, light sources 124A-D, light detectors 128A-D, [0082-0085]).  
               Further, new amended limitation “to generate particle count data for particle sensor that count different particle sizes” has been found in new reference of Nakajima, (U.S. Pub. No. 2008/0246963), (abstract, [0003, 0006, 0013, 0016]).
	Grounds for the rejection of amended claims are provided below as necessitated by amendment.

Claim Rejections - 35 USC § 103
2.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

s 2-4, 6-7, 10, are rejected under 35 U.S.C. 103 as being unpatentable over Nikitin (Pub. No. 2009/0259709) in view of Girvin et al. (U.S. Pat. No. 6,061,132), further in view of Walls et al. (U.S Pub. No. 2017/0241893) and of Nakajima, (U.S. Pub. No. 2008/0246963). Hereafter “Nikitin”, “Girvin”, “Walls”, “Nakajima”. 
            Regarding Claims 2, 4, Nikitin teaches 
              a first particle sensor and a second particle sensor, (figure 7, 1st and 2nd detector; [0021]),
             a first threshold comparator connected to receive an amplified signal from the first amplifier and generate pulse height signals above a threshold that correspond to detected particles passing through a first light beam of the first particle sensor, ([0113]; Figure 7);
             a second threshold comparator connected to receive an amplified signal from the second amplifier and generate pulse height signals above a threshold that correspond to detected particles passing through a second light beam of the second particle sensor ([0113]; Figure 7); and
             an interface receiving signals from the first threshold comparator and the second threshold comparator, the interface including a microcontroller wherein particle count data from the first particle sensor and the second particle sensor are processed, (figures 1, 7, 11, 12, 13, 29, 43.  Abstract.  It is inherent that any digital means or computer must contain a microcontroller).
            However, Nikitin does not teach a first amplifier connected to the light detector of the first particle sensor; a second amplifier connected to the light detector of the second particle sensor, each particle sensor comprising a light source and a light detector.  Girvin teaches a first amplifier connected to the light detector of the first particle sensor; a second amplifier connected to the light detector of the second particle sensor, (figures 1, 2, amplifiers 51, 52; Column 4, lines 
             Morover, Nikitin does not teach each particle sensor comprising a light source and a light detector wherein each particle sensor is configured to detect a plurality of different particle sizes in a stream of air passing through a light beam between the light source and the light detector of the particle counter system.  Walls teaches each particle sensor comprising a light source and a light detector (Figure 7, light sources 124A-D, light detectors 128A-D, [0082-0085]), wherein each particle sensor is configured to detect a plurality of different particle sizes in a stream of air passing through a light beam between the light source and the light detector of the particle counter system, (figure 12 shows particle sensor detecting a plurality of different particle sizes in a stream).
            Further, Nikitin does not teach to generate particle count data from at least two channels for each particle sensor that count different particle sizes, the particle count data being stored.  Walls teaches to generate particle count data from at least two channels for each particle sensor, the particle count data being stored, ([0037, 0038, 0040, 0043, 0053, 0099, 0100, 0104, 0148, 0155]).  Nakajima teaches to generate particle count data for particle sensor that count different particle sizes, (abstract, [0003, 0006, 0013, 0016]).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Nikitin by generating particle count data from at least two channels for each particle sensor that count different particle 

            Regarding Claim 3, Girvin teaches amplifier as indicated in claim 2 above.  Although Girvin does not teach a preamplifier connected to a high or low gain amplifier, it is inherent that any amplifier contains a high or low gain amplifier.

            Regarding Claims 6, 7, Girvin teaches the first threshold comparator and second threshold comparator as indicated in claim 2 above.  The limitation a counter board on which the threshold comparators are mounted, and a first interface board and a second interface board is inherent.  In the other words, there must be an interface board, and a board which the comparators can be mounted.  

            Regarding Claim 10, Nikitin teaches all the limitations of claim 2 as stated above except for measuring a stream of air containing the particles to be counted.  Nakajima teaches measuring an air stream containing the particles to be counted, ([0021, 0027, 0056, 0060]). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Nikitin by measuring an air stream containing the particles to be counted in order to implement inspection system more efficiently, (Nakajima, [0021, 0027, 0056, 0060])

4.          Claims 5, 8-9, are rejected under 35 U.S.C. 103 as being unpatentable over Nikitin (Pub. No. 2009/0259709) in view of Girvin et al. (U.S. Pat. No. 6,061,132), further in view of Walls et al. (U.S Pub. No. 2017/0241893) and of Nakajima, (U.S. Pub. No. 2008/0246963), and further in . 
            Regarding Claims 5, 9, Nikitin teaches all the limitations of claim 2 as stated above except for at least four channels that detect different particle sizes, and measuring particle size range.   Hu teaches four channels that detect different particle sizes, (Figure 13, [0022]), and measuring particle size range ([0022, 0032, 0057, 0059, 0074, 0076, 0077, 0081, 0084, 0086, 0100, 0112, 0114, 0116, 0128]). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Nikitin by having at least four channels that detect different particle sizes in order to implement inspection system more efficiently.

            Regarding Claim 8, Nikitin teaches all the limitations of claim 2 as stated above except for measuring a pulse height of each detector pulse, a pulse width and a time of arrival.  Hu teaches measuring a pulse height of each detector pulse, a pulse width and a time of arrival, ([0020, 0034, 0071, 0072, 0076, 0080, 0098, 0099, 0102, 0103]). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Nikitin by measuring a pulse height of each detector pulse, a pulse width and a time of arrival in order to implement inspection system more efficiently, (Hu, [0020, 0034, 0071, 0072, 0076, 0080, 0098, 0099, 0102, 0103]).
Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
March 22, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877